Citation Nr: 0900857	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-36 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for a scar on the right 
forearm.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from active duty in July 2000, after 
serving more than 20 years.
This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision.

Previously, the veteran's claims of entitlement to an 
increased rating for benign prostatic hyperplasia and for an 
increased rating for a right forearm muscle injury with a 
scar (this issue had two separate elements: the scar and the 
muscle injury) were remanded by the Board in 2006 for further 
development.  Subsequently, the veteran submitted a letter in 
May 2008 indicating that he wished to withdraw his appeal, 
but then clarified in August 2008 that he did not wish to 
withdraw the issue of a separate rating for the scar on his 
right forearm.  The Board will therefore consider only the 
issue of a separate compensable rating for a scar of the 
right forearm. 


FINDINGS OF FACT

1.  The evidence shows that the veteran's right forearm scar 
is painful.

2.  The medical evidence shows that the scar on the veteran's 
right forearm covers less than 12 square inches.

3.  There is no evidence that the scar on the veteran's right 
forearm causes any functional impairment. 


CONCLUSION OF LAW

Criteria for a 10 percent rating for a scar on the right 
forearm have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 
7804, 7805 (as in effect in 2000 and since).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran injured his right forearm in the early 1980s in 
an accident involving a vacuum blade.  The veteran has been 
granted service connection for the injury to the muscles in 
his right forearm and assigned a 20 percent rating.  The 
veteran contends that a separate compensable rating is 
warranted for the scar in addition to the muscle injury 
rating.

Generally, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court of Appeals for 
Veterans Claims (Court) has held that the veteran is entitled 
to a combined rating where the symptomatology is distinct and 
separate.  Esteban, at 262 (1994).  Thus, to the extent that 
the veteran's scar is separate and distinct from the muscle 
disability, it will be assigned a separate rating.

At the time the veteran filed his claim, 10 percent ratings 
were assigned for scars not affecting the head, face or neck 
that were superficial and poorly nourished, with repeated 
ulceration; or that were superficial, tender, and painful on 
objective demonstration.  See 38 C.F.R. § 4.118, DCs 7803, 
7804.  Ten percent was the highest ratings available under 
these codes.

During the course of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002. 67 Fed. Reg. 49,596 (July 31, 2002).  Under 
the revised criteria, 10 percent ratings are assigned for 
scars, not affecting the head, face, or neck, that 1) are 
deep and cover an area exceeding 6 square inches (39 sq. cm.) 
(a deep scar is one associated with underlying soft tissue 
damage); 2) cause limited motion and cover an area exceeding 
6 square inches; 3) are superficial, do not cause limited 
motion, and cover an area of 144 square inches or greater (a 
superficial scar is one not associated with underlying soft 
tissue damage); 4) are superficial and unstable (an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar); or 5) are superficial and 
painful on examination.  See 38 C.F.R. § 4.118, DCs 7802, 
7803, 7804.  Again, 10 percent is the highest rating 
available under these codes for scars other than of the head, 
face, or neck; unless the scar was either deep or caused 
limitation of motion and covered an area exceeding 12 square 
inches.

The veteran has consistently maintained, such as in July 
2001, that his scar is painful.  The veteran added in June 
2004 that while his scar was not sensitive to light touch, 
pain and discomfort were triggered when pressure was applied, 
such as when his children would grab his arm to get his 
attention.  

In August 2005, the veteran underwent a VA examination at 
which the examiner found that the veteran's scar was not 
painful.  However, the veteran underwent a second VA 
examination in January 2007 at which the examiner reported 
that pressure to the scar caused pain in the forearm; and 
upon examination, the examiner found that the veteran's scar 
was slightly tender.

The veteran has consistently maintained that his scar was 
painful and the second examination did find tenderness, which 
the Board takes to mean discomfort or pain.  As such, the 
veteran meets the criteria for a 10 percent rating for the 
scar on his right forearm; and to that extent, his claim is 
granted.

As noted above, a 10 percent rating is the highest schedular 
rating for a scar under either version of the rating code, 
unless the scar is either deep or caused limitation of motion 
and covers an area exceeding 12 square inches.

However, the evidence fails to show that the scar covers a 
sufficient surface area to warrant a rating in excess of 10 
percent.

In July 2001, the veteran reported that his scar was about 5 
inches long with pain.  The veteran also submitted a 
photograph in March 2004 which was hard to discern where the 
scar began and ended; however, a ruler shown in the photo and 
placed alongside the veteran's right forearm showed that the 
scar was less than 9 inches long. 

In August 2005, the veteran underwent a VA examination at 
which the examiner indicated that the forearm scar measured 
11x1cm.  The examiner then indicated in the next line that 
the unit of measurement was inches.  However, the Board 
concludes that this discrepancy is irrelevant, as even if the 
veteran's scar was 11x1 inches, it would still fall short of 
the requirement of 12 square inches.  As such, the evidence 
fails to show that the veteran's scar covers a sufficient 
surface area to warrant a rating in excess of 10 percent.

A rating may also be assigned if the scar causes limitation 
of function; however, in this case, the evidence fails to 
show any limitation of function attributable to the scar, and 
the veteran has not alleged that the forearm scar limits any 
functioning.

As such, the criteria for a rating in excess of 10 percent 
have not been met under either version of the rating 
criteria.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letters dated in May 2005 and December 2006, which informed 
the veteran of all the elements required by the Pelegrini II 
Court as stated above, as well as informing him how 
disability ratings and effective dates were formulated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements. See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A 10 percent rating for a scar on the right forearm is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


